REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations of “wherein the information indicating that the terminal initiates the RNAU is carried in a context request message, and the context request message comprises a physical cell identifier of a current serving cell of the terminal” and “generating, by the second network device based on the information, a radio resource control release message on which security protection has been performed, the radio resource control release message indicating to configure the terminal to enter an idle state, wherein a key used for the security protection is derived by the second network device based on the physical cell identifier” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.  
Regarding claim 7, the prior art of record does not disclose or render obvious the limitations of “wherein the information indicating that the terminal initiates the RNAU is carried in a context request message, and the context request message comprises a physical cell identifier of a current serving cell of the terminal” and “receiving, by the first network device from the second network device, a radio resource control release message on which security protection has been performed, the radio resource control release message indicating to configure the terminal to enter an idle state, wherein a key used for the security protection is derived based on the physical cell identifier” in combination with all other claim limitations.  Therefore, claim 7 is allowable over the prior art of record.  
13, the prior art of record does not disclose or render obvious the limitations of “receive, from the second network device, a radio resource control release message on which security protection has been performed at the second network device, the radio resource control release message indicating to configure the terminal to enter an idle state, and transmit the radio resource control release message on which the security protection has been performed to the terminal, wherein the information indicating that the terminal initiates the RNAU is carried in a context request message, the context request message comprises a physical cell identifier of a current serving cell of the terminal, and a key used for the security protection is derived based on the physical cell identifier” in combination with all other claim limitations.  Therefore, claim 13 is allowable over the prior art of record.  
Claims 4-6, 10-12, and 16-18 depend from one of the above claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 14, 2022